Citation Nr: 0925116	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from May 1969 to May 
1971.  Service personnel records in the Veteran's claims file 
verify his receipt of the Republic of Vietnam Campaign Medal 
(RVCM) with 60 device and Vietnam Service Medal (VSM).

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision rendered by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim 
for service connection for a left knee disorder.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in August 2006; a transcript 
of that hearing is of record.

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is also of record.  The Board 
notes that the Veteran was represented by Fiona Greenwood 
during this hearing.  However, evidence of record does not 
show that the Veteran executed a power of attorney (POA) to 
have this individual formally represent him.  

In September 2008, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).  After 
receiving the completed VHA medical opinion in April 2009, 
the Veteran had an opportunity to comment upon the VHA 
opinion and to offer argument and additional evidence.  In 
May 2009, the Veteran filed a response but no additional 
evidence.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), 
the United States Court of Appeals for Veterans Claims (the 
Court) found that the Board has the authority to obtain and 
consider expert medical opinions in compliance with 38 
U.S.C.A. § 7109(a) without remanding the case for initial RO 
consideration of such evidence, and without obtaining a 
waiver of such consideration from the appellant.  See 38 
C.F.R. § 20.1304 (2008).  Thus, the Board will proceed to a 
decision on the merits on the claim of service connection.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence of record 
indicates that the Veteran's left knee disorder is not 
related to any event, disease, or injury during active 
military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service, nor may incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's claim for entitlement 
to service connection for a left knee disorder was received 
in November 2004.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in January 2005.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in March 2006.  

Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued for this matter in 
June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, records 
from the Social Security Administration (SSA), and all 
relevant private treatment records pertaining to his claim 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with a VA medical examination 
and VA medical opinion to assess the nature and etiology of 
his claimed left knee disorder.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background and Analysis

The Veteran contends that his current left disorder is the 
result of having twisted his left knee after he stepped into 
a hole during basic training at Camp Pendleton, California.

A February 1969 service induction examination report 
reflected that the Veteran's lower extremities were evaluated 
as "normal."  A May 1969 treatment record detailed that the 
Veteran was found to be physically fit to undergo military 
training.  Additional service treatment records reflect that 
the Veteran complained of left knee pain caused by slight 
trauma in December 1969.  Physical examination findings were 
listed as no swelling, no effusion, and full range of motion.  
The examiner suggested light duty for two days with no 
prolonged marching or standing.  A September 1970 treatment 
record reflected that the Veteran again complained of left 
knee pain.

Service treatment records dated in March 1971 detailed 
complaints of left patellar pain.  Physical examination 
findings were listed as no swelling or deformity, increased 
warmth, no effusion, no point line tenderness, mild laxity of 
the medial collateral ligament with grating sensation at 170 
degrees, and full range of motion.  A March 1971 X-ray report 
of the left knee revealed slight calcification in the 
cruciate area but was otherwise negative.  In a March 1971 
clinical record, the examiner diagnosed laxity of the medial 
collateral ligament and noted that the Veteran received 
physical therapy three times a week for three weeks.  
Thereafter, a May 1971 service discharge examination report 
reflected that the Veteran's lower extremities were evaluated 
as "normal."  

Post-service private treatment records dated in June 1988 
from J. R. G., M.D. reflect that the Veteran complained of 
left knee swelling for the previous week, which was not 
preceded by any injury.  He added that he had experienced 
similar episodes over the past couple of years.  The Veteran 
gave a history of having sustained an injury to his knee 
approximately 20 years ago when he stepped into a hole.  X-
rays of the left knee were benign.  The physician listed an 
impression of tear of the medial meniscus of the left knee.  
In a June 1988 addendum to this report, it was noted that the 
Veteran reported he was told by a private physician 
identified as Dr. H. that his knee problem was due to gouty 
arthritis.  J. R. G., M.D. again told the Veteran that the 
problem was torn cartilage, and that his diagnosis was 
confirmed by another physician, Dr. L.  That same month, the 
Veteran underwent a left knee arthroscopy with excision 
degenerative tear of the medical meniscus and irrigation.  
The physician listed a post-operative diagnosis of flap tear 
of the left knee medial meniscus with probable synovitis 
gouty.  Private treatment records dated in July 1988 from J. 
R. G., M.D. noted that the Veteran was doing well post-
surgery with no effusion in his knee but some continued 
synovial puffiness.  

In a February 2004 treatment record from R. B. D., M.D., the 
Veteran complained of having joint pains since 1984 and 
indicated that he underwent left knee arthroscopic surgery in 
1985.  The physician listed rheumatologic diagnoses of 
inflammatory polyarthritis (questionable rheumatoid disease 
versus polyarticular gout) and osteoarthritis.  Treatment 
records dated in October and November 2004 detailed findings 
of left knee pain and effusion.  An October 2004 X-ray report 
from that physician revealed normal left knee findings.  It 
was noted that there was a suggestion of bony irregularity on 
the volar aspect of the left patella, but that it was unclear 
if this was a true finding or positional related change.  
Subsequent private treatment reports from this provider dated 
from March 2004 to January 2006 contained diagnoses of gout, 
rheumatoid arthritis, and osteoarthritis of the joints.  

A November 2004 private magnetic resonance imaging (MRI) scan 
of the left knee revealed a small radial tear near the notch 
attachment of the posterior horn of the lateral meniscus, 
mild patellar tendonopathy, and large knee joint effusion.  

A November 2004 private treatment record from J. R. G., M.D. 
reflected findings of degenerative osteoarthritis of the left 
knee and tear medial and/or lateral meniscus.  In December 
2004, the Veteran underwent a left knee arthroscopy with 
chondroplasty of the lateral tibial plateau surface at Jeff 
Anderson Regional Medical Center.  The private physician 
listed post-operative diagnoses of Grade II degenerative 
chondromalacia of the lateral tibial plateau and gouty 
arthritis.  

In a June 2006 VA joints examination report, after reviewing 
the Veteran's claims file and conducting a physical 
evaluation of his left knee, a VA physician listed an 
impression of status post arthroscopic procedure times two 
and opined that it was "more likely than not that his 
continued complaints in regard to his knee are more likely 
related to gouty arthritis than they are to the injury he 
received in 1971."  

During his August 2006 and August 2007 hearings, the Veteran 
testified that he injured his left knee by accidentally 
stepping in a hole while marching at Camp Pendleton in 
December 1969.  He further indicated that his left knee 
continued to give him problems during active service.  He 
reported that he sought treatment post-service from private 
treatment providers starting around 1983 but had continuing 
intermittent problems with his knee from the time he was 
discharged from service.  During the August 2007 hearing, the 
Veteran noted that the June 2006 VA examination was performed 
by Dr. H., who the Veteran stated was not the same Dr. H. who 
had first attributed the knee problem to gouty arthritis as 
noted in the June 1988 private addendum report from J. R. G., 
M.D.  The Veteran clarified that these physicians were 
brothers.  

Records were received from SSA in September 2006 and 
associated with the record.  A January 2005 SSA disability 
determination report indicated that the Veteran was awarded 
benefits based on a primary diagnosis of rheumatoid arthritis 
and a secondary diagnosis of gout with a disability onset 
date of November 2, 2004.
Records from SSA also contained private treatment notes from 
T.A.C., M.D. dated from June to December 2004 that detailed 
findings of rheumatoid arthritis, osteoarthritis, and 
polyarticular arthritis with possible rheumatoid.   

In an October 2008 letter, the Board requested that a VA 
orthopedist provide a medical advisory opinion regarding the 
diagnosis or diagnoses of the Veteran's current left knee 
disorders.  For each diagnosed left knee disorder, the VA 
physician was requested to provide an opinion as to whether 
is it at least as likely as not (50 percent likelihood or 
greater) that such disorders were etiologically related to 
service, specifically to include the Veteran's period of 
military service when he complained of left knee pain and was 
diagnosed with laxity of the medial collateral ligament.

In a December 2008 VHA opinion, a VA orthopedic surgeon noted 
that he had reviewed the Veteran's extensive file and listed 
a diagnosis of degenerative chondrosis with history of gouty 
arthritis.  The physician opined that these left knee 
disorders were unrelated to any service.  He further noted 
that the Veteran's development of arthritis was an expected 
sequelae of life, not the alleged stepping into a hole in 
1969.  He concluded that there was no evidence to support the 
Veteran's claim that his current knee dysfunction was related 
to a 1969 service incident. 

In this case, service treatment records do not reveal any 
diagnosis of a chronic left knee disorder during active 
service.  While the Veteran was treated occasionally for left 
knee pain during service, his May 1971 service discharge 
examination report revealed normal findings.  In addition, 
objective medical findings of a left knee disorder are first 
shown many years after separation from active service and 
cannot be presumed to have been incurred during service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

Competent and persuasive medical evidence of record also does 
not demonstrate that the Veteran's claimed left knee disorder 
is linked to his period of active military service.  In fact, 
medical opinions rendered by VA physicians in June 2006 and 
December 2008 indicated that the Veteran's current claimed 
knee disorder was more likely than not related to gouty 
arthritis, was an expected sequelae of life, and was 
unrelated to service.  The Board recognizes that the Veteran 
was diagnosed with torn cartilage by private physicians in 
June 1988.  However, the record does not include any 
competent medical opinion establishing a nexus or medical 
relationship between any left knee disorder diagnosed post-
service and events during the Veteran's active service, and 
the Veteran has not presented, identified, or alluded to the 
existence of, any such opinion.  Consequently, the Board 
finds that entitlement to service connection for a left knee 
disorder is not warranted.

In connection with the claim, the Board also has considered 
the assertions the Veteran and his spouse have advanced on 
appeal in multiple written statements and during his August 
2006 and August 2007 hearings.  However, the Veteran cannot 
establish a service connection claim on the basis of these 
assertions, alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that his claimed left knee 
disorder is associated with military service, this claim 
turns on a medical matter--the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson lacking the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection, particularly in 
view of the opinions from the medical professionals which 
have found that there is no relationship between the 
Veteran's current left knee disability and active service. 

For the foregoing reasons, the claim for service connection 
for a left knee disorder must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


